       Case 4:19-cv-06777-SBA Document 50 Filed 09/23/20 Page 1 of 1




 1   P. Kristofer Strojnik, State Bar No. 242728
     pstrojnik@strojniklaw.com
 2   Esplanade Center III, Suite 700
 3   2415 East Camelback Road
     Phoenix, Arizona 85016
 4   602.510.9409 (tel.)
 5
     Attorneys for Plaintiff THERESA BROOKE
 6
                             UNITED STATES DISTRICT COURT
 7
 8                        NORTHERN DISTRICT OF CALIFORNIA

 9   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,       Case No: 4:19-cv-06777-DMR
10
11                        Plaintiff,                 PLAINTIFF THERESA BROOKE’S
                                                     NOTICE OF APPEAL TO THE
12                                                   NINTH CIRCUIT COURT OF
13   vs.                                             APPEALS

14   INN AT JACK LONDON SQUARE LLC,
     THE, a California limited liability company
15
     dba Z Hotel Jack London Square,
16
                           Defendant.
17
18          Please take notice that Plaintiff Theresa Brooke appeals to the Ninth Circuit

19   Court of Appeals. This appeal is made pursuant to 28 U.S.C. § 1291 and Cohen v.

20   Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The orders appealed are the District

21   Court’s Doc. 46, 48 and 49 filings. Respectfully, the basis for this appeal is that there is

22   no authority supporting the District Court’s decision at Doc. 46.

23
24          RESPECTFULLY SUBMITTED this 23d day of September, 2020.

25                                               /s/ P. Kristofer Strojnik
                                                 P. Kristofer Strojnik (242728)
26
                                                 Attorneys for Plaintiff
27
28
